
	
		I
		112th CONGRESS
		1st Session
		H. R. 3302
		IN THE HOUSE OF REPRESENTATIVES
		
			November 1, 2011
			Mr. Rooney introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means, and in addition to the Committees on
			 Natural Resources,
			 the Judiciary,
			 Oversight and Government
			 Reform, Energy and
			 Commerce, Rules, and
			 Education and the
			 Workforce, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To create private sector jobs by simplifying the tax
		  code, increasing domestic energy production, reforming government regulations,
		  and strengthening workforce training programs.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Restore America Act of
			 2011.
			(b)Table of
			 contents
				
					Sec. 1. Short title; table of contents.
					Title I—Energy
					Sec. 100. Findings.
					Subtitle A—Outer Continental Shelf
					Sec. 101. Leasing program considered approved.
					Sec. 102. Outer Continental Shelf lease sales.
					Sec. 103. Definitions under the Outer Continental Shelf Lands
				Act.
					Sec. 104. Determination of Adjacent Zones and OCS Planning
				Areas.
					Sec. 105. Grant of leases by Secretary.
					Sec. 106. Disposition of receipts.
					Sec. 107. Outer Continental Shelf leasing program.
					Sec. 108. Coordination with Adjacent States.
					Sec. 109. Environmental studies.
					Sec. 110. Seaward boundaries of States.
					Sec. 111. Outer Continental Shelf incompatible use.
					Sec. 112. Repurchase of certain leases.
					Sec. 113. Offsite environmental mitigation.
					Subtitle B—Arctic National Wildlife Refuge
					Sec. 121. Definitions.
					Sec. 122. Leasing program for lands within the Coastal
				Plain.
					Sec. 123. Lease sales.
					Sec. 124. Grant of leases by the Secretary.
					Sec. 125. Lease terms and conditions.
					Sec. 126. Coastal Plain environmental protection.
					Sec. 127. Expedited judicial review.
					Sec. 128. Federal and State distribution of
				revenues.
					Sec. 129. Rights-of-way across the Coastal Plain.
					Sec. 130. Conveyance.
					Sec. 131. Local government impact aid and community service
				assistance.
					Subtitle C—Oil shale
					Sec. 141. Oil shale.
					Subtitle D—Coal-to-Liquid
					Sec. 151. Definitions relating to coal-to-liquid fuel and
				facilities.
					Sec. 152. Repeal.
					Subtitle E—Nuclear
					Sec. 161. Findings and policy.
					Sec. 162. 200 operating permits by 2040.
					Sec. 163. Repeal of Office of Civilian Radioactive Waste
				Management.
					Sec. 164. Radiological material repository.
					Sec. 165. Independent radiological material
				management.
					Sec. 166. Spent nuclear fuel recycling.
					Sec. 167. Nuclear fuel supply reserve.
					Sec. 168. Public health and safety.
					Sec. 169. Streamlining Combined Construction and Operating
				License.
					Sec. 170. Reactor design certification.
					Sec. 171. Technology-neutral plant design
				specifications.
					Sec. 172. Next Generation Nuclear Plant.
					Sec. 173. Uranium mining on Federal lands.
					Sec. 174. Small and modular reactor licensing.
					Sec. 175. Limitation on regulatory time frame.
					Sec. 176. Definition.
					Title II—Regulatory reform
					Sec. 201. Purpose.
					Sec. 202. Congressional review of agency
				rulemaking.
					Title III—Tax reform
					Sec. 301. Reduction in corporate income tax rates.
					Sec. 302. 2003 tax reductions on domestic dividends made
				permanent.
					Sec. 303. Small business expensing for small business made
				permanent.
					Sec. 304. Permanent extension of estate tax relief.
					Sec. 305. Additional savings.
					Title IV—Workforce investment
					Sec. 401. Sense of Congress regarding the need to reauthorize
				the Workforce Investment Act of 1998.
				
			IEnergy
			100.FindingsThe Congress finds the following:
				(1)The United States is blessed with abundant
			 energy resources on the outer Continental Shelf and has developed a
			 comprehensive framework of environmental laws and regulations and fostered the
			 development of state-of-the-art technology that allows for the responsible
			 development of these resources for the benefit of its citizenry.
				(2)Adjacent States
			 are required by the circumstances to commit significant resources in support of
			 exploration, development, and production activities for mineral resources on
			 the outer Continental Shelf, and it is fair and proper for a portion of the
			 receipts from such activities to be shared with Adjacent States and their local
			 coastal governments.
				(3)Development of
			 domestic oil and gas resources can be accomplished in a safe and
			 environmentally responsible manner.
				AOuter Continental
			 Shelf
				101.Leasing program
			 considered approved
					(a)In
			 generalThe Draft Proposed Outer Continental Shelf (OCS) Oil and
			 Gas Leasing Program 2010–2015 released by the Secretary of the Interior
			 (referred to in this section as the Secretary) in January 2009,
			 under section 18 of the Outer Continental Shelf Lands Act (43 U.S.C. 1344), is
			 considered to have been approved by the Secretary as a final oil and gas
			 leasing program under that section, and is considered to be in full compliance
			 with and in accordance with all requirements of the Outer Continental Shelf
			 Lands Act, National Environmental Policy Act of 1969, Endangered Species Act of
			 1973, Clean Air Act, Marine Mammal Protection Act of 1972, Oil Pollution Act of
			 1990, and all other applicable laws.
					(b)Final
			 environmental impact statementThe Secretary is considered to
			 have issued a legally sufficient final environmental impact statement for the
			 program described in subsection (a) in accordance with all requirements under
			 section 102(2)(C) of the National Environmental Policy Act of 1969 (42 U.S.C.
			 4332(2)(C)), and all other applicable laws.
					102.Outer
			 Continental Shelf lease sales
					(a)In
			 generalExcept as provided in subsection (b), not later than 30
			 days after the date of enactment of this Act and every 270 days thereafter, the
			 Secretary of the Interior (referred to in this section as the
			 Secretary) shall conduct a lease sale in each outer Continental
			 Shelf area for which the Secretary determines that there is a commercial
			 interest in purchasing Federal oil and gas leases for production on the outer
			 Continental Shelf.
					(b)Subsequent
			 determinations and salesIf the Secretary determines that there
			 is not a commercial interest in purchasing Federal oil and gas leases for
			 production on the outer Continental Shelf in an area under subsection (a), not
			 later than 2 years after the date of such determination, and every 2 years
			 thereafter, the Secretary shall—
						(1)reevaluate whether
			 there is commercial interest in purchasing Federal oil and gas leases for
			 production on the outer Continental Shelf in the area; and
						(2)if the Secretary
			 determines that there is a commercial interest described in paragraph (1),
			 conduct a lease sale in the area.
						103.Definitions
			 under the Outer Continental Shelf Lands ActSection 2 of the Outer Continental Shelf
			 Lands Act (43 U.S.C.
			 1331) is amended—
					(1)in the matter
			 preceding subsection (a), by striking When used in this Act— and
			 inserting In this Act:;
					(2)in subsection (a),
			 by inserting after control the following: , or lying
			 within the United States exclusive economic zone adjacent to the Territories of
			 the United States;
					(3)by amending
			 subsection (f) to read as follows:
						
							(f)The term
				affected State means the Adjacent
				State.
							;
					(4)by striking the
			 semicolon at the end of each of subsections (a) through (o) and inserting a
			 period;
					(5)by striking
			 ; and at the end of subsection (p) and inserting a period;
			 and
					(6)by adding at the
			 end the following:
						
							(r)The term
				Adjacent State means, with respect to any program, plan, lease
				sale, leased tract, or other activity, proposed, conducted, or approved
				pursuant to the provisions of this Act, any State the laws of which are
				declared, pursuant to section 4(a)(2), to be the law of the United States for
				the portion of the outer Continental Shelf to which such program, plan, lease
				sale, or leased tract appertains or on which such activity is, or is proposed
				to be, conducted. For purposes of this paragraph, the term State
				includes the Commonwealth of Puerto Rico, the Commonwealth of the Northern
				Mariana Islands, the Virgin Islands, American Samoa, Guam, and the other
				Territories of the United States.
							(s)The term
				Adjacent Zone means, with respect to any program, plan, lease
				sale, leased tract, or other activity, proposed, conducted, or approved
				pursuant to the provisions of this Act, the portion of the outer Continental
				Shelf for which the laws of a particular Adjacent State are declared, pursuant
				to section 4(a)(2), to be the law of the United States.
							(t)The term
				miles means statute miles.
							(u)The term
				coastline has the same meaning as the term coast line
				as defined in section 2(c) of the Submerged Lands Act (43 U.S.C.
				1301(c)).
							.
					104.Determination
			 of Adjacent Zones and OCS Planning AreasSection 4(a)(2)(A) of the Outer Continental
			 Shelf Lands Act (43
			 U.S.C. 1333(a)(2)(A)) is amended in the first sentence by
			 striking , and the President and all that follows through the
			 end of the sentence and inserting the following: . The lines extending
			 seaward and defining each State’s Adjacent Zone, and each OCS Planning Area,
			 are as indicated on the maps for each outer Continental Shelf region entitled
			 Alaska OCS Region State Adjacent Zone and OCS Planning Areas,
			 Pacific OCS Region State Adjacent Zones and OCS Planning Areas,
			 Gulf of Mexico OCS Region State Adjacent Zones and OCS Planning
			 Areas, and Atlantic OCS Region State Adjacent Zones and OCS
			 Planning Areas, all of which are dated September 2005 and on file in
			 the Office of the Director, Bureau of Ocean Energy Management, Regulation and
			 Enforcement..
				105.Grant of leases
			 by SecretarySection 8 of the
			 Outer Continental Shelf Lands Act (43 U.S.C. 1337) is
			 amended—
					(1)by adding at the
			 end of subsection (b) the following:
						
							The Secretary may issue more than one lease
				for a given tract if each lease applies to a separate and distinct range of
				vertical depths, horizontal surface area, or a combination of the two. The
				Secretary may issue regulations that the Secretary determines are necessary to
				manage such leases consistent with the purposes of this
				Act.
							;
					(2)by amending
			 subsection (p)(2)(B) to read as follows:
						
							(B)The Secretary
				shall provide for the payment to coastal States, and their local coastal
				governments, of 75 percent of Federal receipts from projects authorized under
				this section located partially or completely within the area extending seaward
				of State submerged lands out to 4 marine leagues from the coastline, and the
				payment to coastal States of 50 percent of the receipts from projects
				completely located in the area more than 4 marine leagues from the coastline.
				Payments shall be based on a formula established by the Secretary by rulemaking
				no later than 180 days after the date of the enactment of the Restore America
				Act of 2011 that provides for equitable distribution, based on proximity to the
				project, among coastal States that have coastline that is located within 200
				miles of the geographic center of the
				project.
							;
					(3)by adding at the
			 end the following:
						
							(q)Removal of
				restrictions on joint bidding in certain areas of the outer continental
				shelfRestrictions on joint bidders shall no longer apply to
				tracts located in the Alaska OCS Region. Such restrictions shall not apply to
				tracts in other OCS regions determined to be frontier tracts or
				otherwise high cost tracts under final regulations that shall be
				published by the Secretary by not later than 365 days after the date of the
				enactment of this subsection.
							(r)Conservation of
				resources feesNot later than one year after the date of the
				enactment of this subsection, the Secretary by regulation shall establish a
				conservation of resources fee for nonproducing leases that will apply to new
				and existing leases which shall be set at $3.75 per acre per year. This fee
				shall apply from and after January 1, 2012, and shall be treated as offsetting
				receipts.
							;
					(4)by striking
			 subsection (a)(3)(A) and redesignating the subsequent subparagraphs as
			 subparagraphs (A) and (B), respectively;
					(5)in subsection
			 (a)(3)(A) (as so redesignated) by striking In the Western and
			 all that follows through the Secretary the first place it
			 appears and inserting The Secretary; and
					(6)effective January
			 1, 2012, in subsection (g)—
						(A)by striking all
			 after (g), except paragraph (3);
						(B)by striking the
			 last sentence of paragraph (3); and
						(C)by striking
			 (3).
						106.Disposition of
			 receiptsSection 9 of the
			 Outer Continental Shelf Lands Act (43 U.S.C. 1338) is
			 amended—
					(1)by designating the
			 existing text as subsection (a);
					(2)in subsection (a)
			 (as so designated) by inserting , if not paid as otherwise provided in
			 this title after receipts; and
					(3)by adding the
			 following:
						
							(b)Treatment of OCS
				Receipts From Tracts Completely Within 100 Miles of the Coastline
								(1)DepositThe
				Secretary shall deposit into a separate account in the Treasury the portion of
				OCS Receipts for each fiscal year that will be shared under paragraphs (2),
				(3), and (4).
								(2)Phased-in
				receipts sharing
									(A)Beginning January
				1, 2012, the Secretary shall share OCS Receipts derived from the following
				areas:
										(i)Lease tracts
				located on portions of the Gulf of Mexico OCS Region completely beyond 4 marine
				leagues from any coastline and completely within 100 miles of any coastline
				that were available for leasing under the 2002–2007 5-Year OCS Oil and Gas
				Leasing Program.
										(ii)Lease tracts in
				production prior to January 1, 2012, completely beyond 4 marine leagues from
				any coastline and completely within 100 miles of any coastline located on
				portions of the OCS that were not available for leasing under the 2002–2007
				5-Year OCS Oil and Gas Leasing Program.
										(iii)Lease tracts for
				which leases are issued prior to January 1, 2012, located in the Alaska OCS
				Region completely beyond 4 marine leagues from any coastline and completely
				within 100 miles of the coastline.
										(B)The Secretary
				shall share the following percentages of OCS Receipts from the leases described
				in subparagraph (A) derived during the fiscal year indicated:
										(i)For fiscal year
				2012, 5 percent.
										(ii)For fiscal year
				2013, 8 percent.
										(iii)For fiscal year
				2014, 11 percent.
										(iv)For fiscal year
				2015, 14 percent.
										(v)For fiscal year
				2016, 17 percent.
										(vi)For fiscal year
				2017, 20 percent.
										(vii)For fiscal year
				2018, 23 percent.
										(viii)For fiscal year
				2019, 26 percent.
										(ix)For fiscal year
				2020, 29 percent.
										(x)For fiscal year
				2021, 32 percent.
										(xi)For fiscal year
				2022, 35 percent.
										(xii)For fiscal year
				2023 and each subsequent fiscal year, 37.5 percent.
										(3)Immediate
				receipts sharingBeginning
				January 1, 2012, the Secretary shall share 37.50 percent of OCS Receipts
				derived from all leases located completely beyond 4 marine leagues from any
				coastline and completely within 100 miles of any coastline not included within
				the provisions of paragraph (2), and the balance shall be deposited in the
				Treasury.
								(4)Receipts sharing
				from tracts within 4 marine leagues of any coastline
									(A)Areas described
				in paragraph (2)Beginning
				January 1, 2012, and continuing through September 30, 2013, the Secretary shall
				share 25 percent of OCS Receipts derived from all leases located within 4
				marine leagues from any coastline within areas described in paragraph (2). For
				each fiscal year after September 30, 2013, the Secretary shall increase the
				percent shared in 5 percent increments each fiscal year until the sharing rate
				for all leases located within 4 marine leagues from any coastline within areas
				described in paragraph (2) becomes 75 percent.
									(B)Areas not
				described in paragraph
				(2)Beginning January 1, 2012,
				the Secretary shall share 75 percent of OCS receipts derived from all leases
				located completely or partially within 4 marine leagues from any coastline
				within areas not described paragraph (2).
									(5)AllocationsThe
				Secretary shall allocate the OCS Receipts deposited into the separate account
				established by paragraph (1) that are shared under paragraphs (2), (3), and (4)
				as follows:
									(A)Bonus
				bidsDeposits derived from bonus bids from a leased tract,
				including interest thereon, shall be allocated at the end of each fiscal year
				to the Adjacent State.
									(B)RoyaltiesDeposits
				derived from royalties from a leased tract, including interest thereon, shall
				be allocated at the end of each fiscal year to the Adjacent State and any other
				producing State or States with a leased tract within its Adjacent Zone within
				100 miles of its coastline that generated royalties during the fiscal year, if
				the other producing State or States have a coastline point within 300 miles of
				any portion of the leased tract, in which case the amount allocated for the
				leased tract shall be—
										(i)one-third to the
				Adjacent State; and
										(ii)two-thirds to
				each producing State, including the Adjacent State, inversely proportional to
				the distance between the nearest point on the coastline of the producing State
				and the geographic center of the leased tract.
										(c)Treatment of OCS
				Receipts From Tracts Partially or Completely Beyond 100 Miles of the
				Coastline
								(1)DepositThe
				Secretary shall deposit into a separate account in the Treasury the portion of
				OCS Receipts for each fiscal year that will be shared under paragraphs (2) and
				(3).
								(2)Phased-in
				receipts sharing
									(A)Beginning January
				1, 2012, the Secretary shall share OCS Receipts derived from the following
				areas:
										(i)Lease tracts
				located on portions of the Gulf of Mexico OCS Region partially or completely
				beyond 100 miles of any coastline that were available for leasing under the
				2002–2007 5-Year OCS Oil and Gas Leasing Program.
										(ii)Lease tracts in
				production prior to January 1, 2012, partially or completely beyond 100 miles
				of any coastline located on portions of the OCS that were not available for
				leasing under the 2002–2007 5-Year OCS Oil and Gas Leasing Program.
										(iii)Lease tracts for
				which leases are issued prior to January 1, 2012, located in the Alaska OCS
				Region partially or completely beyond 100 miles of the coastline.
										(B)The Secretary
				shall share the following percentages of OCS Receipts from the leases described
				in subparagraph (A) derived during the fiscal year indicated:
										(i)For fiscal year
				2012, 5 percent.
										(ii)For fiscal year
				2013, 8 percent.
										(iii)For fiscal year
				2014, 11 percent.
										(iv)For fiscal year
				2015, 14 percent.
										(v)For fiscal year
				2016, 17 percent.
										(vi)For fiscal year
				2017, 20 percent.
										(vii)For fiscal year
				2018, 23 percent.
										(viii)For fiscal year
				2019, 26 percent.
										(ix)For fiscal year
				2020, 29 percent.
										(x)For fiscal year
				2021, 32 percent.
										(xi)For fiscal year
				2022, 35 percent.
										(xii)For fiscal year
				2023 and each subsequent fiscal year, 37.5 percent.
										(3)Immediate
				receipts sharingBeginning January 1, 2012, the Secretary shall
				share 37.5 percent of OCS Receipts derived on and after January 1, 2012, from
				all leases located partially or completely beyond 100 miles of any coastline
				not included within the provisions of paragraph (2), except that the Secretary
				shall only share 25 percent of such OCS Receipts derived from all such leases
				within a State’s Adjacent Zone if no leasing is allowed within any portion of
				that State’s Adjacent Zone located completely within 100 miles of any
				coastline.
								(4)AllocationsThe
				Secretary shall allocate the OCS Receipts deposited into the separate account
				established by paragraph (1) that are shared under paragraphs (2) and (3) as
				follows:
									(A)Bonus
				bidsDeposits derived from bonus bids from a leased tract,
				including interest thereon, shall be allocated at the end of each fiscal year
				to the Adjacent State.
									(B)RoyaltiesDeposits
				derived from royalties from a leased tract, including interest thereon, shall
				be allocated at the end of each fiscal year to the Adjacent State and any other
				producing State or States with a leased tract within its Adjacent Zone
				partially or completely beyond 100 miles of its coastline that generated
				royalties during the fiscal year, if the other producing State or States have a
				coastline point within 300 miles of any portion of the leased tract, in which
				case the amount allocated for the leased tract shall be—
										(i)one-third to the
				Adjacent State; and
										(ii)two-thirds to
				each producing State, including the Adjacent State, inversely proportional to
				the distance between the nearest point on the coastline of the producing State
				and the geographic center of the leased tract.
										(d)Transmission of
				AllocationsNot later than 90 days after the end of each fiscal
				year, the Secretary shall transmit to each State 100 percent of such State’s
				allocations under subsections (b)(5)(A), (b)(5)(B), (c)(4)(A), and (c)(4)(B)
				for the immediate prior fiscal year.
							(e)Effect of future
				lawsEnactment of any future Federal statute that has the effect,
				as determined by the Secretary, of restricting any Federal agency from spending
				appropriated funds, or otherwise preventing it from fulfilling its pre-existing
				responsibilities as of the date of enactment of the statute, unless such
				responsibilities have been reassigned to another Federal agency by the statute
				with no prevention of performance, to issue any permit or other approval
				impacting on the OCS oil and gas leasing program, or any lease issued
				thereunder, or to implement any provision of this Act shall automatically
				prohibit any sharing of OCS Receipts under this section directly with the
				States, and their coastal political subdivisions, for the duration of the
				restriction. The Secretary shall make the determination of the existence of
				such restricting effects within 30 days of a petition by any outer Continental
				Shelf lessee or producing State.
							(f)DefinitionsIn
				this section:
								(1)Bonus
				bidsThe term bonus bids means all funds received by
				the Secretary to issue an outer Continental Shelf minerals lease.
								(2)RoyaltiesThe
				term royalties means all funds received by the Secretary from
				production of oil or natural gas, or the sale of production taken in-kind, from
				an outer Continental Shelf minerals lease.
								(3)Producing
				stateThe term producing State means an Adjacent
				State having an Adjacent Zone containing leased tracts from which OCS Receipts
				were derived.
								(4)OCS
				receiptsThe term OCS Receipts means bonus bids,
				royalties, and conservation of resources
				fees.
								.
					107.Outer
			 Continental Shelf leasing programSection 18 of the Outer Continental Shelf
			 Lands Act (43 U.S.C.
			 1344) is amended—
					(1)in subsection (a),
			 by adding at the end of paragraph (3) the following: The Secretary
			 shall, in each 5-Year Program, include lease sales that when viewed as a whole
			 propose to offer for oil and gas leasing at least 75 percent of the available
			 unleased acreage within each OCS Planning Area. Available unleased acreage is
			 that portion of the outer Continental Shelf that is not under lease at the time
			 of the proposed lease sale, and has not otherwise been made unavailable for
			 leasing by law.;
					(2)in subsection (c),
			 by striking so much as precedes paragraph (3) and inserting the
			 following:
						
							(c)(1)During the preparation
				of any proposed leasing program under this section, the Secretary shall
				consider and analyze leasing throughout the entire outer Continental Shelf
				without regard to any other law affecting such leasing. During this
				preparation, the Secretary shall invite and consider suggestions from any
				interested Federal agency, including the Attorney General, in consultation with
				the Federal Trade Commission, and from the Governor of any coastal State. The
				Secretary may also invite or consider any suggestions from the executive of any
				local government in a coastal State that have been previously submitted to the
				Governor of such State, and from any other person. Further, the Secretary shall
				consult with the Secretary of Defense regarding military operational needs in
				the outer Continental Shelf. The Secretary shall work with the Secretary of
				Defense to resolve any conflicts that might arise regarding offering any area
				of the outer Continental Shelf for oil and gas leasing. If the Secretaries are
				not able to resolve all such conflicts, any unresolved issues shall be elevated
				to the President for resolution.
								(2)After the consideration and analysis
				required by paragraph (1), including the consideration of the suggestions
				received from any interested Federal agency, the Federal Trade Commission, the
				Governor of any coastal State, any local government of a coastal State, and any
				other person, the Secretary shall publish in the Federal Register a proposed
				leasing program accompanied by a draft environmental impact statement prepared
				pursuant to the National Environmental Policy Act of 1969. After the publishing
				of the proposed leasing program and during the comment period provided for on
				the draft environmental impact statement, the Secretary shall submit a copy of
				the proposed program to the Governor of each affected State for review and
				comment. The Governor may solicit comments from those executives of local
				governments in the Governor’s State that the Governor, in the discretion of the
				Governor, determines will be affected by the proposed program. If any comment
				by such Governor is received by the Secretary at least 15 days prior to
				submission to the Congress pursuant to paragraph (3) and includes a request for
				any modification of such proposed program, the Secretary shall reply in
				writing, granting or denying such request in whole or in part, or granting such
				request in such modified form as the Secretary considers appropriate, and
				stating the Secretary’s reasons therefor. All such correspondence between the
				Secretary and the Governor of any affected State, together with any additional
				information and data relating thereto, shall accompany such proposed program
				when it is submitted to the Congress.
								;
				and
					(3)by adding at the
			 end the following:
						
							(i)Projection of
				State Adjacent Zone resources and State and local government shares of OCS
				receiptsConcurrent with the publication of the scoping notice at
				the beginning of the development of each 5-Year Outer Continental Shelf Oil and
				Gas Leasing Program, or as soon thereafter as possible, the Secretary
				shall—
								(1)provide to each
				Adjacent State a current estimate of proven and potential oil and gas resources
				located within the State’s Adjacent Zone; and
								(2)provide to each
				Adjacent State, and coastal political subdivisions thereof, a best efforts
				projection of the OCS Receipts that the Secretary expects will be shared with
				each Adjacent State, and its coastal political subdivisions, using the
				assumption that the unleased tracts within the State’s Adjacent Zone are fully
				made available for leasing, including long-term projected OCS Receipts. In
				addition, the Secretary shall include a macroeconomic estimate of the impact of
				such leasing on the national economy and each State’s economy, including
				investment, jobs, revenues, personal income, and other
				categories.
								.
					108.Coordination
			 with Adjacent StatesSection
			 19 of the Outer Continental Shelf Lands Act (43 U.S.C. 1345) is amended—
					(1)in subsection (a)
			 in the first sentence by inserting , for any tract located within the
			 Adjacent State’s Adjacent Zone, after government;
			 and
					(2)by adding at the
			 end the following:
						
							(f)(1)No Federal agency may
				permit or otherwise approve, without the concurrence of the Adjacent State, the
				construction of a crude oil or petroleum products (or both) pipeline within the
				part of the Adjacent State’s Adjacent Zone that is withdrawn from oil and gas
				leasing, except that such a pipeline may be approved, without such Adjacent
				State’s concurrence, to pass through such Adjacent Zone if at least 50 percent
				of the production projected to be carried by the pipeline within its first 10
				years of operation is from areas of the Adjacent State’s Adjacent Zone.
								(2)No State may prohibit the
				construction within its Adjacent Zone or its State waters of a natural gas
				pipeline that will transport natural gas produced from the outer Continental
				Shelf. However, an Adjacent State may prevent a proposed natural gas pipeline
				landing location if it proposes two alternate landing locations in the Adjacent
				State, acceptable to the Adjacent State, located within 50 miles on either side
				of the proposed landing
				location.
								.
					109.Environmental
			 studiesSection 20(d) of the
			 Outer Continental Shelf Lands Act (43 U.S.C. 1346(d))
			 is amended—
					(1)by inserting
			 (1) after (d); and
					(2)by adding at the
			 end the following:
						
							(2)For all programs,
				lease sales, leases, and actions under this Act, the following shall apply
				regarding the application of the National Environmental Policy Act of
				1969:
								(A)Granting or
				directing lease suspensions and the conduct of all preliminary activities on
				outer Continental Shelf tracts, including seismic activities, are categorically
				excluded from the need to prepare either an environmental assessment or an
				environmental impact statement, and the Secretary shall not be required to
				analyze whether any exceptions to a categorical exclusion apply for activities
				conducted under the authority of this Act.
								(B)The environmental
				impact statement developed in support of each 5-Year Oil and Gas Leasing
				Program provides the environmental analysis for all lease sales to be conducted
				under the program, and such sales shall not be subject to further environmental
				analysis.
								(C)Exploration plans
				shall not be subject to any requirement to prepare an environmental impact
				statement, and the Secretary may find that exploration plans are eligible for
				categorical exclusion due to the impacts already being considered within an
				environmental impact statement or due to mitigation measures included within
				the plan.
								(D)Within each OCS
				Planning Area, after the preparation of the first development and production
				plan environmental impact statement for a leased tract within the Area, future
				development and production plans for leased tracts within the Area shall only
				require the preparation of an environmental assessment unless the most recent
				development and production plan environmental impact statement within the Area
				was finalized more than 10 years prior to the date of the approval of the plan,
				in which case an environmental impact statement shall be
				required.
								.
					110.Seaward
			 boundaries of StatesSection 4
			 of the Submerged Lands Act (43 U.S.C. 1312) is amended—
					(1)in the first
			 sentence by striking original, and in the same sentence by
			 striking three geographical and inserting twelve
			 nautical; and
					(2)by striking all
			 after the first sentence and inserting the following: Extension and
			 delineation of lateral offshore State boundaries under the provisions of this
			 Act shall follow the lines used to determine the Adjacent Zones of coastal
			 States under the Outer Continental Shelf Lands Act to the extent such lines
			 extend twelve nautical miles for the nearest coastline..
					111.Outer
			 Continental Shelf incompatible use
					(a)In
			 generalNo Federal agency may permit construction or operation
			 (or both) of any facility, or designate or maintain a restricted transportation
			 corridor or operating area on the Federal outer Continental Shelf or in State
			 waters, that will be incompatible with, as determined by the Secretary of the
			 Interior, oil and gas leasing and substantially full exploration and production
			 of tracts that are geologically prospective for oil or natural gas (or
			 both).
					(b)ExceptionsSubsection
			 (a) shall not apply to any facility, transportation corridor, or operating area
			 the construction, operation, designation, or maintenance of which is or will
			 be—
						(1)located in an area
			 of the outer Continental Shelf that is unavailable for oil and gas leasing by
			 operation of law;
						(2)used for a
			 military readiness activity (as defined in section 315(f) of Public Law
			 107–314; 16 U.S.C.
			 703 note); or
						(3)required in the
			 national interest, as determined by the President.
						112.Repurchase of
			 certain leases
					(a)Authority To
			 repurchase and cancel certain leasesThe Secretary of the
			 Interior may repurchase and cancel any Federal oil and gas, geothermal, coal,
			 oil shale, tar sands, or other mineral lease, whether onshore or offshore, but
			 not including any outer Continental Shelf oil and gas leases that were subject
			 to litigation in the Court of Federal Claims on January 1, 2006, if the
			 Secretary finds that such lease qualifies for repurchase and cancellation under
			 the regulations authorized by this section.
					(b)RegulationsNot
			 later than 365 days after the date of the enactment of this Act, the Secretary
			 shall publish a final regulation stating the conditions under which a lease
			 referred to in subsection (a) would qualify for repurchase and cancellation,
			 and the process to be followed regarding such repurchase and
			 cancellation.
					(c)No
			 prejudiceThis section shall not be interpreted to prejudice any
			 other rights that the lessee would have in the absence of this section.
					113.Offsite
			 environmental mitigationNotwithstanding any other provision of law,
			 any person conducting activities under the Mineral Leasing Act (30 U.S.C. 181
			 et seq.), the Geothermal Steam Act of 1970 (30 U.S.C. 1001 et seq.), the
			 Mineral Leasing Act for Acquired Lands (30 U.S.C. 351 et seq.), the Act of
			 March 1, 1911 (commonly known as the Weeks Law) (36 Stat. 961; ch. 186), the
			 Act of May 10, 1872 (commonly known as the General Mining Act of 1872) (17
			 Stat. 91; 30 U.S.C. 22
			 et seq.), the Act of July 31, 1947 (commonly known as the
			 Materials Act of 1947) (61 Stat. 681;
			 30 U.S.C. 601 et
			 seq.), or the Outer Continental Shelf Lands Act (43 U.S.C. 1331 et
			 seq.), may in satisfying any mitigation requirements associated
			 with such activities propose mitigation measures on a site away from the area
			 impacted, and the Secretary of the Interior shall accept these proposed
			 measures if the Secretary finds that they generally achieve the purposes for
			 which mitigation measures appertained.
				BArctic National
			 Wildlife Refuge
				121.DefinitionsIn this subtitle:
					(1)Coastal
			 PlainThe term Coastal Plain means that area
			 described in appendix I to part 37 of title 50, Code of Federal
			 Regulations.
					(2)SecretaryThe
			 term Secretary, except as otherwise provided, means the Secretary
			 of the Interior or the Secretary’s designee.
					122.Leasing program
			 for lands within the Coastal Plain
					(a)In
			 generalThe Secretary shall take such actions as are
			 necessary—
						(1)to establish and
			 implement, in accordance with this subtitle and acting through the Director of
			 the Bureau of Land Management in consultation with the Director of the United
			 States Fish and Wildlife Service, a competitive oil and gas leasing program
			 that will result in an environmentally sound program for the exploration,
			 development, and production of the oil and gas resources of the Coastal Plain;
			 and
						(2)to administer the
			 provisions of this subtitle through regulations, lease terms, conditions,
			 restrictions, prohibitions, stipulations, and other provisions that ensure the
			 oil and gas exploration, development, and production activities on the Coastal
			 Plain will result in no significant adverse effect on fish and wildlife, their
			 habitat, subsistence resources, and the environment, including, in furtherance
			 of this goal, by requiring the application of the best commercially available
			 technology for oil and gas exploration, development, and production to all
			 exploration, development, and production operations under this subtitle in a
			 manner that ensures the receipt of fair market value by the public for the
			 mineral resources to be leased.
						(b)Repeal
						(1)RepealSection
			 1003 of the Alaska National Interest Lands Conservation Act (16 U.S.C. 3143) is
			 repealed.
						(2)Conforming
			 amendmentThe table of contents in section 1 of such Act is
			 amended in the item relating to section 1003 by striking Prohibition on
			 development and inserting Repealed.
						(c)Compliance with
			 requirements under certain other laws
						(1)CompatibilityFor
			 purposes of the National Wildlife Refuge System Administration Act of 1966 (16
			 U.S.C. 668dd et seq.), the oil and gas leasing program and activities
			 authorized by this section in the Coastal Plain are deemed to be compatible
			 with the purposes for which the Arctic National Wildlife Refuge was
			 established, and no further findings or decisions are required to implement
			 this determination.
						(2)Adequacy of the
			 Department of the Interior’s legislative environmental impact
			 statementThe Final Legislative Environmental Impact
			 Statement (April 1987) on the Coastal Plain prepared pursuant to
			 section 1002 of the Alaska National Interest Lands Conservation Act (16 U.S.C.
			 3142) and section 102(2)(C) of the National Environmental Policy Act of 1969
			 (42 U.S.C.
			 4332(2)(C)) is deemed to satisfy the requirements under the
			 National Environmental Policy Act of 1969 that apply with respect to prelease
			 activities, including actions authorized to be taken by the Secretary to
			 develop and promulgate the regulations for the establishment of a leasing
			 program authorized by this subtitle before the conduct of the first lease
			 sale.
						(3)Compliance with
			 NEPA for other actionsBefore conducting the first lease sale
			 under this subtitle, the Secretary shall prepare an environmental impact
			 statement under the National Environmental Policy Act of 1969 with respect to
			 the actions authorized by this subtitle that are not referred to in paragraph
			 (2). Notwithstanding any other law, the Secretary is not required to identify
			 nonleasing alternative courses of action or to analyze the environmental
			 effects of such courses of action. The Secretary shall only identify a
			 preferred action for such leasing and a single leasing alternative, and analyze
			 the environmental effects and potential mitigation measures for those two
			 alternatives. The identification of the preferred action and related analysis
			 for the first lease sale under this subtitle shall be completed not later than
			 18 months after the date of enactment of this Act. The Secretary shall only
			 consider public comments that specifically address the Secretary’s preferred
			 action and that are filed within 20 days after publication of an environmental
			 analysis. Notwithstanding any other law, compliance with this paragraph is
			 deemed to satisfy all requirements for the analysis and consideration of the
			 environmental effects of proposed leasing under this subtitle.
						(d)Relationship to
			 State and local authorityNothing in this subtitle shall be
			 considered to expand or limit State or local regulatory authority.
					(e)Special
			 areas
						(1)In
			 generalThe Secretary, after consultation with the State of
			 Alaska, the city of Kaktovik, and the North Slope Borough, may designate up to
			 a total of 45,000 acres of the Coastal Plain as a Special Area if the Secretary
			 determines that the Special Area is of such unique character and interest so as
			 to require special management and regulatory protection. The Secretary shall
			 designate as such a Special Area the Sadlerochit Spring area, comprising
			 approximately 4,000 acres.
						(2)ManagementEach
			 such Special Area shall be managed so as to protect and preserve the area’s
			 unique and diverse character, including its fish, wildlife, and subsistence
			 resource values.
						(3)Exclusion from
			 leasing or surface occupancyThe Secretary may exclude any
			 Special Area from leasing. The Secretary may only lease a Special Area, or any
			 subtitle thereof, for purposes of oil and gas exploration, development,
			 production, or related activities, if there is no surface occupancy of the
			 lands comprising the Special Area.
						(4)Directional
			 drillingNotwithstanding the other provisions of this subsection,
			 the Secretary may lease all or a portion of a Special Area under terms that
			 permit the use of horizontal drilling technology from sites on leases located
			 outside the Special Area.
						(f)Limitation on
			 closed areasThe Secretary’s sole authority to close lands within
			 the Coastal Plain to oil and gas leasing and to exploration, development, or
			 production is that authority set forth in this subtitle.
					(g)Regulations
						(1)In
			 generalThe Secretary shall prescribe such regulations as may be
			 necessary to carry out this subtitle, including rules and regulations relating
			 to protection of the fish and wildlife, their habitat, the subsistence
			 resources, and the environment of the Coastal Plain, by not later than 15
			 months after the date of enactment of this Act.
						(2)Revision of
			 regulationsThe Secretary shall periodically review and, if
			 appropriate, revise the rules and regulations issued under subsection (a) to
			 reflect any significant biological, environmental, or engineering data that
			 come to the Secretary’s attention.
						123.Lease
			 sales
					(a)In
			 generalLands may be leased pursuant to this subtitle to any
			 person qualified to obtain a lease for deposits of oil and gas under the
			 Mineral Leasing Act (30 U.S.C. 181 et seq.).
					(b)ProceduresThe
			 Secretary shall, by regulation, establish procedures for—
						(1)receipt and
			 consideration of sealed nominations for any area in the Coastal Plain for
			 inclusion in, or exclusion (as provided in subsection (c)) from, a lease
			 sale;
						(2)the holding of
			 lease sales after such nomination process; and
						(3)public notice of
			 and comment on designation of areas to be included in, or excluded from, a
			 lease sale.
						(c)Lease sale
			 bidsBidding for leases under this subtitle shall be by sealed
			 competitive cash bonus bids.
					(d)Acreage minimum
			 in first saleIn the first lease sale under this subtitle, the
			 Secretary shall offer for lease those tracts the Secretary considers to have
			 the greatest potential for the discovery of hydrocarbons, taking into
			 consideration nominations received pursuant to subsection (b)(1), but in no
			 case less than 200,000 acres.
					(e)Timing of lease
			 salesThe Secretary shall—
						(1)conduct the first
			 lease sale under this subtitle not later than 22 months after the date of the
			 enactment of this Act;
						(2)evaluate the bids in such sale and issue
			 leases resulting from such sale, not later than 90 days after the date of the
			 completion of such sale; and
						(3)conduct additional
			 sales so long as sufficient interest in development exists to warrant, in the
			 Secretary’s judgment, the conduct of such sales.
						124.Grant of leases
			 by the Secretary
					(a)In
			 generalThe Secretary may grant to the highest responsible
			 qualified bidder in a lease sale conducted pursuant to section 123 any lands to
			 be leased on the Coastal Plain upon payment by the lessee of such bonus as may
			 be accepted by the Secretary.
					(b)Subsequent
			 transfersNo lease issued under this subtitle may be sold,
			 exchanged, assigned, sublet, or otherwise transferred except with the approval
			 of the Secretary. Prior to any such approval, the Secretary shall consult with,
			 and give due consideration to the views of, the Attorney General.
					125.Lease terms and
			 conditionsAn oil or gas lease
			 issued pursuant to this subtitle shall—
					(1)provide for the
			 payment of a royalty of not less than 12½ percent in amount or value of the
			 production removed or sold from the lease, as determined by the Secretary under
			 the regulations applicable to other Federal oil and gas leases;
					(2)provide that the
			 Secretary may close, on a seasonal basis, portions of the Coastal Plain to
			 exploratory drilling activities as necessary to protect caribou calving areas
			 and other species of fish and wildlife;
					(3)require that the
			 lessee of lands within the Coastal Plain shall be fully responsible and liable
			 for the reclamation of lands within the Coastal Plain and any other Federal
			 lands that are adversely affected in connection with exploration, development,
			 production, or transportation activities conducted under the lease and within
			 the Coastal Plain by the lessee or by any of the subcontractors or agents of
			 the lessee;
					(4)provide that the
			 lessee may not delegate or convey, by contract or otherwise, the reclamation
			 responsibility and liability to another person without the express written
			 approval of the Secretary;
					(5)provide that the
			 standard of reclamation for lands required to be reclaimed under this subtitle
			 shall be, as nearly as practicable, a condition capable of supporting the uses
			 which the lands were capable of supporting prior to any exploration,
			 development, or production activities, or upon application by the lessee, to a
			 higher or better use as approved by the Secretary;
					(6)provide that the
			 lessee, its agents, and its contractors use best efforts to provide a fair
			 share, as determined by the level of obligation previously agreed to in the
			 1974 agreement implementing section 29 of the Federal Agreement and Grant of
			 Right of Way for the Operation of the Trans-Alaska Pipeline, of employment and
			 contracting for Alaska Natives and Alaska Native Corporations from throughout
			 the State;
					(7)prohibit the
			 export of oil produced under the lease; and
					(8)contain such other
			 provisions as the Secretary determines necessary to ensure compliance with the
			 provisions of this subtitle and the regulations issued under this
			 subtitle.
					126.Coastal Plain
			 environmental protection
					(a)No significant
			 adverse effect standard To govern authorized Coastal Plain
			 activitiesThe Secretary shall, consistent with the requirements
			 of section 122, administer the provisions of this subtitle through regulations,
			 lease terms, conditions, restrictions, prohibitions, stipulations, and other
			 provisions that—
						(1)ensure the oil and
			 gas exploration, development, and production activities on the Coastal Plain
			 will result in no significant adverse effect on fish and wildlife, their
			 habitat, and the environment;
						(2)require the
			 application of the best commercially available technology for oil and gas
			 exploration, development, and production on all new exploration, development,
			 and production operations; and
						(3)ensure that the
			 maximum amount of surface acreage covered by production and support facilities,
			 including airstrips and any areas covered by gravel berms or piers for support
			 of pipelines, does not exceed 2,000 acres on the Coastal Plain.
						(b)Site-Specific
			 assessment and mitigationThe Secretary shall also require, with
			 respect to any proposed drilling and related activities, that—
						(1)a
			 site-specific analysis be made of the possible significant adverse effects, if
			 any, that the drilling or related activities will have on fish and wildlife,
			 their habitat, subsistence resources, and the environment;
						(2)if the analysis
			 under paragraph (1) results in a finding that a significant adverse effect
			 prohibited by subsection (a)(1) is likely to occur as a result of the proposed
			 drilling or related activity, a plan be developed and implemented to avoid,
			 minimize, and mitigate (in that order and to the extent practicable) the
			 significant adverse effect in order to comply with such subsection; and
						(3)the development of
			 a plan under paragraph (2) shall occur after consultation with the agency or
			 agencies having jurisdiction over matters covered by the plan.
						(c)Regulations To
			 protect coastal plain fish and wildlife resources, subsistence users, and the
			 environmentBefore implementing the leasing program authorized by
			 this subtitle, the Secretary shall prepare and promulgate regulations, lease
			 terms, conditions, restrictions, prohibitions, stipulations, and other measures
			 designed to ensure that the activities undertaken on the Coastal Plain under
			 this subtitle are conducted in a manner consistent with the purposes and
			 environmental requirements of this subtitle.
					(d)Compliance with
			 Federal and State environmental laws and other requirementsThe
			 proposed regulations, lease terms, conditions, restrictions, prohibitions, and
			 stipulations for the leasing program under this subtitle shall require
			 compliance with all applicable provisions of Federal and State environmental
			 law, and shall also require the following:
						(1)Standards at least
			 as effective as the safety and environmental mitigation measures set forth in
			 items 1 through 29 at pages 167 through 169 of the Final Legislative
			 Environmental Impact Statement (April 1987) on the Coastal
			 Plain.
						(2)Seasonal
			 limitations on exploration, development, and related activities, where
			 necessary, to avoid significant adverse effects during periods of concentrated
			 fish and wildlife breeding, denning, nesting, spawning, and migration.
						(3)That exploration
			 activities, except for surface geological studies, be limited to the period
			 between approximately November 1 and May 1 each year and that exploration
			 activities shall be supported, if necessary, by ice roads, winter trails with
			 adequate snow cover, ice pads, ice airstrips, and air transport methods, except
			 that such exploration activities may occur at other times if the Secretary
			 finds that such exploration will have no significant adverse effect on the fish
			 and wildlife, their habitat, and the environment of the Coastal Plain.
						(4)Design safety and
			 construction standards for all pipelines and any access and service roads,
			 that—
							(A)minimize, to the
			 maximum extent possible, adverse effects upon the passage of migratory species
			 such as caribou; and
							(B)minimize adverse
			 effects upon the flow of surface water by requiring the use of culverts,
			 bridges, and other structural devices.
							(5)Prohibitions on
			 general public access and use on all pipeline access and service roads.
						(6)Stringent
			 reclamation and rehabilitation requirements, consistent with the standards set
			 forth in this subtitle, requiring the removal from the Coastal Plain of all oil
			 and gas development and production facilities, structures, and equipment upon
			 completion of oil and gas production operations, except that the Secretary may
			 exempt from the requirements of this paragraph those facilities, structures, or
			 equipment that the Secretary determines would assist in the management of the
			 Arctic National Wildlife Refuge and that are donated to the United States for
			 that purpose.
						(7)Appropriate
			 prohibitions or restrictions on access by all modes of transportation.
						(8)Appropriate
			 prohibitions or restrictions on sand and gravel extraction.
						(9)Consolidation of
			 facility siting.
						(10)Appropriate
			 prohibitions or restrictions on use of explosives.
						(11)Avoidance, to the
			 extent practicable, of springs, streams, and river systems; the protection of
			 natural surface drainage patterns, wetlands, and riparian habitats; and the
			 regulation of methods or techniques for developing or transporting adequate
			 supplies of water for exploratory drilling.
						(12)Avoidance or
			 minimization of air traffic-related disturbance to fish and wildlife.
						(13)Treatment and
			 disposal of hazardous and toxic wastes, solid wastes, reserve pit fluids,
			 drilling muds and cuttings, and domestic wastewater, including an annual waste
			 management report, a hazardous materials tracking system, and a prohibition on
			 chlorinated solvents, in accordance with applicable Federal and State
			 environmental law.
						(14)Fuel storage and
			 oil spill contingency planning.
						(15)Research,
			 monitoring, and reporting requirements.
						(16)Field crew
			 environmental briefings.
						(17)Avoidance of
			 significant adverse effects upon subsistence hunting, fishing, and trapping by
			 subsistence users.
						(18)Compliance with
			 applicable air and water quality standards.
						(19)Appropriate
			 seasonal and safety zone designations around well sites, within which
			 subsistence hunting and trapping shall be limited.
						(20)Reasonable
			 stipulations for protection of cultural and archeological resources.
						(21)All other
			 protective environmental stipulations, restrictions, terms, and conditions
			 deemed necessary by the Secretary.
						(e)ConsiderationsIn
			 preparing and promulgating regulations, lease terms, conditions, restrictions,
			 prohibitions, and stipulations under this section, the Secretary shall consider
			 the following:
						(1)The stipulations
			 and conditions that govern the National Petroleum Reserve-Alaska leasing
			 program, as set forth in the 1999 Northeast National Petroleum Reserve-Alaska
			 Final Integrated Activity Plan/Environmental Impact Statement.
						(2)The environmental
			 protection standards that governed the initial Coastal Plain seismic
			 exploration program under parts 37.31 to 37.33 of title 50, Code of Federal
			 Regulations.
						(3)The land use
			 stipulations for exploratory drilling on the KIC–ASRC private lands that are
			 set forth in appendix 2 of the August 9, 1983, agreement between Arctic Slope
			 Regional Corporation and the United States.
						(f)Facility
			 consolidation planning
						(1)In
			 generalThe Secretary shall, after providing for public notice
			 and comment, prepare and update periodically a plan to govern, guide, and
			 direct the siting and construction of facilities for the exploration,
			 development, production, and transportation of Coastal Plain oil and gas
			 resources.
						(2)ObjectivesThe
			 plan shall have the following objectives:
							(A)Avoiding
			 unnecessary duplication of facilities and activities.
							(B)Encouraging
			 consolidation of common facilities and activities.
							(C)Locating or
			 confining facilities and activities to areas that will minimize impact on fish
			 and wildlife, their habitat, and the environment.
							(D)Utilizing existing
			 facilities wherever practicable.
							(E)Enhancing
			 compatibility between wildlife values and development activities.
							(g)Access to public
			 landsThe Secretary shall—
						(1)manage public
			 lands in the Coastal Plain in accordance with subsections (a) and (b) of
			 section 811 of the Alaska National Interest Lands Conservation Act (16 U.S.C.
			 3121); and
						(2)ensure that local
			 residents shall have reasonable access to public lands in the Coastal Plain for
			 traditional uses.
						127.Expedited
			 judicial review
					(a)Filing of
			 complaint
						(1)DeadlineSubject
			 to paragraph (2), any complaint seeking judicial review of any provision of
			 this subtitle or any action of the Secretary under this subtitle shall be
			 filed—
							(A)except as provided
			 in subparagraph (B), within the 60-day period beginning on the date of the
			 action being challenged; or
							(B)in the case of a
			 complaint based solely on grounds arising after such period, within 60 days
			 after the complainant knew or reasonably should have known of the grounds for
			 the complaint.
							(2)VenueAny
			 complaint seeking judicial review of any provision of this subtitle or any
			 action of the Secretary under this subtitle may be filed only in the United
			 States District Court for the District of Columbia.
						(3)Limitation on
			 scope of certain reviewJudicial review of a Secretarial decision
			 to conduct a lease sale under this subtitle, including the environmental
			 analysis thereof, shall be limited to whether the Secretary has complied with
			 the terms of this subtitle and shall be based upon the administrative record of
			 that decision. The Secretary’s identification of a preferred course of action
			 to enable leasing to proceed and the Secretary’s analysis of environmental
			 effects under this subtitle shall be presumed to be correct unless shown
			 otherwise by clear and convincing evidence to the contrary.
						(b)Limitation on
			 other reviewActions of the Secretary with respect to which
			 review could have been obtained under this section shall not be subject to
			 judicial review in any civil or criminal proceeding for enforcement.
					128.Federal and
			 State distribution of revenues
					(a)In
			 generalNotwithstanding any other provision of law, of the amount
			 of adjusted bonus, rental, and royalty revenues from Federal oil and gas
			 leasing and operations authorized under this subtitle—
						(1)50 percent shall
			 be paid to the State of Alaska; and
						(2)except as provided in section 131(d), the
			 balance shall be deposited in the Treasury.
						(b)Payments to
			 AlaskaPayments to the State of Alaska under this section shall
			 be made semiannually.
					129.Rights-of-way
			 across the Coastal Plain
					(a)In
			 generalThe Secretary shall issue rights-of-way and easements
			 across the Coastal Plain for the transportation of oil and gas—
						(1)except as provided
			 in paragraph (2), under section 28 of the Mineral Leasing Act (30 U.S.C. 185),
			 without regard to title XI of the Alaska National Interest Lands Conservation
			 Act (30 U.S.C. 3161
			 et seq.); and
						(2)under title XI of
			 the Alaska National Interest Lands Conservation Act (30 U.S.C. 3161 et
			 seq.), for access authorized by sections 1110 and 1111 of that
			 Act (16 U.S.C. 3170 and 3171).
						(b)Terms and
			 conditionsThe Secretary shall include in any right-of-way or
			 easement issued under subsection (a) such terms and conditions as may be
			 necessary to ensure that transportation of oil and gas does not result in a
			 significant adverse effect on the fish and wildlife, subsistence resources,
			 their habitat, and the environment of the Coastal Plain, including requirements
			 that facilities be sited or designed so as to avoid unnecessary duplication of
			 roads and pipelines.
					(c)RegulationsThe
			 Secretary shall include in regulations under section 122(g) provisions
			 regarding the granting of rights-of-way and easements described in subsection
			 (a) of this section.
					130.ConveyanceIn order to maximize Federal revenues by
			 removing clouds on title to lands and clarifying land ownership patterns within
			 the Coastal Plain, the Secretary, notwithstanding the provisions of section
			 1302(h)(2) of the Alaska National Interest Lands Conservation Act (16 U.S.C.
			 3192(h)(2)), shall convey—
					(1)to the Kaktovik
			 Inupiat Corporation the surface estate of the lands described in paragraph 1 of
			 Public Land Order 6959, to the extent necessary to fulfill the Corporation’s
			 entitlement under sections 12 and 14 of the Alaska Native Claims Settlement Act
			 (43 U.S.C. 1611 and 1613) in accordance with the terms and conditions of the
			 Agreement between the Department of the Interior, the United States Fish and
			 Wildlife Service, the Bureau of Land Management, and the Kaktovik Inupiat
			 Corporation effective January 22, 1993; and
					(2)to the Arctic
			 Slope Regional Corporation the remaining subsurface estate to which it is
			 entitled pursuant to the August 9, 1983, agreement between the Arctic Slope
			 Regional Corporation and the United States of America.
					131.Local
			 government impact aid and community service assistance
					(a)Financial
			 assistance authorized
						(1)In
			 generalThe Secretary may use amounts available from the Coastal
			 Plain Local Government Impact Aid Assistance Fund established by subsection (d)
			 to provide timely financial assistance to entities that are eligible under
			 paragraph (2) and that are directly impacted by the exploration for or
			 production of oil and gas on the Coastal Plain under this subtitle.
						(2)Eligible
			 entitiesThe North Slope Borough, the city of Kaktovik, and any
			 other borough, municipal subdivision, village, or other community in the State
			 of Alaska that is directly impacted by exploration for, or the production of,
			 oil or gas on the Coastal Plain under this subtitle, as determined by the
			 Secretary, shall be eligible for financial assistance under this
			 section.
						(b)Use of
			 assistanceFinancial assistance under this section may be used
			 only for—
						(1)planning for
			 mitigation of the potential effects of oil and gas exploration and development
			 on environmental, social, cultural, recreational, and subsistence
			 values;
						(2)implementing
			 mitigation plans and maintaining mitigation projects;
						(3)developing,
			 carrying out, and maintaining projects and programs that provide new or
			 expanded public facilities and services to address needs and problems
			 associated with such effects, including firefighting, police, water, waste
			 treatment, medivac, and medical services; and
						(4)establishment of a
			 coordination office, by the North Slope Borough, in the city of Kaktovik, which
			 shall—
							(A)coordinate with
			 and advise developers on local conditions, impact, and history of the areas
			 utilized for development; and
							(B)provide to the
			 Committee on Natural Resources of the House of Representatives and the
			 Committee on Energy and Natural Resources of the Senate an annual report on the
			 status of coordination between developers and the communities affected by
			 development.
							(c)Application
						(1)In
			 generalAny community that is eligible for assistance under this
			 section may submit an application for such assistance to the Secretary, in such
			 form and under such procedures as the Secretary may prescribe by
			 regulation.
						(2)North Slope
			 Borough communitiesA community located in the North Slope
			 Borough may apply for assistance under this section either directly to the
			 Secretary or through the North Slope Borough.
						(3)Application
			 assistanceThe Secretary shall work closely with and assist the
			 North Slope Borough and other communities eligible for assistance under this
			 section in developing and submitting applications for assistance under this
			 section.
						(d)Establishment of
			 fund
						(1)In
			 generalThere is established in the Treasury the Coastal Plain
			 Local Government Impact Aid Assistance Fund.
						(2)UseAmounts
			 in the fund may be used only for providing financial assistance under this
			 section.
						(3)DepositsSubject
			 to paragraph (4), there shall be deposited into the fund amounts received by
			 the United States as revenues derived from adjusted bonus, rental, and royalty
			 revenues from Federal oil and gas leasing and operations authorized under this
			 subtitle.
						(4)Limitation on
			 depositsThe total amount in the fund may not exceed
			 $11,000,000.
						(5)Investment of
			 balancesThe Secretary of the Treasury shall invest amounts in
			 the fund in interest-bearing government securities.
						(e)Authorization of
			 appropriationsTo provide financial assistance under this
			 section, there is authorized to be appropriated to the Secretary from the
			 Coastal Plain Local Government Impact Aid Assistance Fund $5,000,000 for each
			 fiscal year.
					COil shale
				141.Oil
			 shale
					(a)FindingsThe Congress finds the following:
						(1)The Office of Naval Petroleum and Oil Shale
			 Reserves at the Department of Energy has estimated that oil shale resources
			 located on Federal lands hold 2 trillion undiscovered technically recoverable
			 barrels of oil.
						(2)Oil shale is a
			 strategically important domestic resource that should be developed to reduce
			 the growing dependence of the United States on politically and economically
			 unstable sources of foreign oil imports.
						(3)The development of
			 oil shale for research and commercial development should be conducted in an
			 environmentally sound manner, using practices that minimize impacts.
						(4)Development of
			 such strategic unconventional fuel should occur, with an emphasis on
			 sustainability, to benefit the United States while taking into account affected
			 States and communities.
						(5)Oil shale is one
			 of the best resources available for advancing American technology and creating
			 American jobs.
						(6)Oil shale will be
			 a critically important component of the Nation’s transportation fuel sector in
			 particular, by providing a secure domestic source of aviation fuel for both
			 commercial and military uses.
						(b)Additional
			 research and development lease salesThe Secretary of the
			 Interior shall hold a lease sale not later than 180 days after the date of
			 enactment of this Act offering an additional 10 parcels for lease for research,
			 development, and demonstration of oil shale resources, under the terms offered
			 in the solicitation of bids for such leases published on January 15, 2009 (74
			 Fed. Reg. 2611).
					(c)Application of
			 regulationsThe oil shale
			 management final rules published by the Department of the Interior on November
			 18, 2008 (73 Fed. Reg. 69414), shall apply to all commercial leasing for the
			 management of federally owned oil shale, and any associated minerals, located
			 on Federal lands.
					(d)Reduced payments
			 To ensure productionThe Secretary of the Interior may
			 temporarily reduce royalties, fees, rentals, bonus bids, or other payments for
			 leases of Federal lands for the development and production of oil shale
			 resources as necessary to give incentives for and encourage development of such
			 resources, if the Secretary determines that the royalties, fees, rentals, bonus
			 bids, and other payments otherwise authorized by law are hindering production
			 of such resources.
					DCoal-to-Liquid
				151.Definitions
			 relating to coal-to-liquid fuel and facilitiesFor purposes of this subtitle:
					(1)Coal-to-liquid
			 fuelThe term coal-to-liquid fuel means any
			 transportation-grade liquid fuel derived primarily from coal (including
			 peat).
					(2)Qualified
			 coal-to-liquid facilityThe term qualified coal-to-liquid
			 facility means a manufacturing facility that has the capacity to produce
			 at least 10,000 barrels per day of coal-to-liquid fuel from a feedstock that is
			 primarily domestic coal (including peat and any property which allows for the
			 capture, transportation, or sequestration of byproducts resulting from such
			 process, including carbon emissions).
					152.RepealSection 526 of the Energy Independence and
			 Security Act of 2007 (42 U.S.C. 17142) is
			 repealed.
				ENuclear
				161.Findings and
			 policy
					(a)FindingsThe Congress finds that—
						(1)nuclear power is a
			 safe, reliable, efficient, and affordable source of energy;
						(2)there are 104
			 nuclear reactors currently operating in the United States, providing 20 percent
			 of the electricity of the United States, slightly less than the electricity
			 generated by natural gas;
						(3)nuclear power
			 plants virtually eliminate emissions of greenhouse gases and criteria
			 pollutants associated with acid rain, smog, or ozone;
						(4)long lead times
			 for nuclear power plant licensing, permitting, and construction indicate that
			 action to stimulate the nuclear power industry should not be delayed;
						(5)there are 17
			 combined operating license applications currently pending before the Nuclear
			 Regulatory Commission for 26 new reactors in the United States, with 4
			 applications inactive due to regulatory uncertainty;
						(6)increasing nuclear
			 power threefold will create 480,000 construction jobs, 140,000 permanent jobs,
			 and $20,000,000,000 in local, State, and Federal tax revenue each year;
						(7)increasing nuclear
			 power threefold will produce 320 gigawatts of electricity to power 237,000,000
			 households and constitute 52 percent of the United States electricity portfolio
			 by 2030;
						(8)the Nuclear Waste
			 Policy Act of 1982 requires the Federal Government to take ownership of
			 high-level radioactive waste and spent nuclear fuel and build a permanent
			 geologic repository in which to store this waste;
						(9)the Nuclear Waste Policy Act of 1982, as
			 amended in 1987, selected the Yucca Mountain site to be the sole geologic
			 repository in which to store high-level radioactive waste and spent nuclear
			 fuel;
						(10)the Congress
			 reaffirmed Yucca Mountain as the sole candidate site for a geologic repository
			 in 2001;
						(11)despite the foregoing laws, the Government
			 has failed to accept high-level radioactive waste and spent nuclear fuel from
			 utilities and has delayed construction of the Yucca Mountain repository;
			 and
						(12)the failure of the Federal Government to
			 accept high-level radioactive waste and spent nuclear fuel from utilities is a
			 significant barrier to the future development of additional nuclear
			 power.
						(b)Statement of
			 policyIt is the policy of
			 the United States, given the importance of making a transition to a clean
			 energy, low-carbon economy, to facilitate the continued development and growth
			 of a safe and clean nuclear energy industry through reductions in financial,
			 regulatory, and technical barriers to construction and operation.
					162.200 operating
			 permits by 2040Subject to the
			 requirements of this subtitle and in accordance with existing law, the Nuclear
			 Regulatory Commission shall issue operating permits for 200 new commercial
			 nuclear reactors, enough to triple current megawatt capacity, by 2040, if there
			 are a sufficient number of qualified applicants.
				163.Repeal of Office of
			 Civilian Radioactive Waste ManagementSection 304 of the Nuclear Waste Policy Act
			 of 1982 (42 U.S.C.
			 10224) is repealed.
				164.Radiological
			 material repository
					(a)Repository
			 requiredThe Federal
			 Government shall site and permit at least one radiological material geologic
			 repository for the disposal of radiological material.
					(b)Yucca
			 Mountain
						(1)In
			 generalThe repository site at Yucca Mountain shall remain the
			 site for the Nation’s radiological material repository unless it is determined
			 unsuitable, based on technical and scientific analysis, by the Nuclear
			 Regulatory Commission following full statutory review of the Department of
			 Energy’s license application to construct the Yucca Mountain repository.
						(2)ApplicationThe
			 Nuclear Regulatory Commission shall continue to review the Department of
			 Energy’s pending license application to construct the repository at Yucca
			 Mountain until a determination is made on the merits of the application.
						(3)Deadlines
							(A)Suitability
			 determinationNot later than 90 days after the enactment of this
			 Act, the Nuclear Regulatory Commission shall make a determination regarding the
			 suitability of Yucca Mountain under paragraph (1).
							(B)Action on
			 applicationNot later than 180 days after the enactment of this
			 Act, the Nuclear Regulatory Commission shall approve or deny the application
			 under paragraph (2).
							(4)Limitations on
			 amount of radiological materialAll statutory limitations on the amount of
			 radiological material that can be placed in Yucca Mountain are hereby removed
			 and shall be replaced by the Nuclear Regulatory Commission with new limits
			 based on scientific and technical analysis of the full capacity of Yucca
			 Mountain for the storage of radiological material.
						(c)Alternative
			 repository
						(1)In
			 generalShould the Nuclear Regulatory Commission determine under
			 subsection (b) that Yucca Mountain is not a suitable location to place a
			 radiological material repository, the Secretary shall be responsible for, not
			 later than 1 year after the date on which such determination is made, locating
			 and submitting an application for an alternative geologic repository that
			 provides at least 120,000 tons of storage capacity.
						(2)Action on
			 applicationNot later than 2 years after the date on which an
			 application is submitted under paragraph (1) or (3), the Nuclear Regulatory
			 Commission shall approve or deny such application.
						(3)Further
			 application submissionsIf an
			 application is denied under paragraph (2), the Secretary shall submit a new
			 application in accordance with paragraph (1) not later than 1 year after the
			 date of such denial.
						(4)RequirementsFor
			 the purposes of this subtitle and the Nuclear Waste Policy Act of 1982 (42
			 U.S.C. 10101 et seq.), an alternative repository permitted under this
			 subsection shall be subject to the same requirements as Yucca Mountain.
						165.Independent
			 radiological material management
					(a)ReportNot later than 180 days after the date of
			 enactment of this Act, the Secretary of Energy shall submit to Congress a
			 report regarding the following:
						(1)The feasibility of
			 establishing an independent radiological material management program that would
			 meet the guidelines in subsection (b).
						(2)Legislative and regulatory action necessary
			 to phase out the fee structure contained in section 302 of the Nuclear Waste
			 Policy Act of 1982 (42 U.S.C. 10222) in order to allow
			 a fee structure described in subsection (b)(5)(F) to be implemented if a
			 program meeting the guidelines in subsection (b) is established.
						(b)Guidelines
						(1)In
			 generalUnder a program
			 established in accordance with this subsection, the Secretary may award a
			 contract, based on a competitive bidding process, to an eligible entity to
			 manage the Nation’s activities related to one or more radiological material
			 repositories.
						(2)Eligible
			 entityFor the purposes of this subsection, the term
			 eligible entity means a non-Federal organization that demonstrates
			 the ability to meet the requirements of a program established in accordance
			 with this subsection.
						(3)Application
			 contentsThe Secretary may
			 require an eligible entity seeking to be awarded a contract under a program
			 established in accordance with this subsection to submit to the Secretary an
			 application containing the following:
							(A)A complete
			 description of the fee structure the eligible entity will use to fund the
			 maintenance and operation of repositories, in accordance with paragraph
			 (5)(F).
							(B)Such other
			 materials as the Secretary may require.
							(4)Transfer of
			 controlThe Secretary may
			 transfer to an eligible entity awarded a contract under a program established
			 in accordance with this subsection control and ownership of all Nuclear
			 Regulatory Commission-issued licenses, allowances, and responsibilities
			 necessary for the operation of the nuclear materials repository at Yucca
			 Mountain.
						(5)ResponsibilitiesThe Secretary may require an eligible
			 entity awarded a contract under a program established in accordance with this
			 subsection to be responsible for the following:
							(A)Providing
			 technical and other information to the Nuclear Regulatory Commission as it
			 reviews the Department of Energy’s permit application for the Yucca Mountain
			 repository.
							(B)Seeking all other
			 necessary regulatory approvals and permits to construct and operate the Yucca
			 Mountain repository.
							(C)Managing construction of one or more
			 radiological material repositories upon Nuclear Regulatory Commission approval,
			 including conducting all necessary design and engineering work to support
			 construction of the repository.
							(D)Radiological material repository
			 operations.
							(E)Undertaking all infrastructure activities
			 necessary to support the construction or operation of the repository or
			 transportation to the site of radiological material, including—
								(i)safety
			 upgrades;
								(ii)site
			 preparation;
								(iii)construction of
			 a rail line to connect the repository site with the national rail network,
			 including any facilities to facilitate rail operations; and
								(iv)construction,
			 upgrade, acquisition, or operation of electrical grids or facilities, other
			 utilities, communication facilities, access roads, rail lines, and nonnuclear
			 support facilities.
								(F)Creating a fee
			 structure for the geologic storage of radiological material. The fees may not
			 exceed the amount necessary to maintain and operate repositories and shall be
			 the primary mechanism for accessing repositories, and in setting the fees the
			 eligible entity shall take into consideration multiple variables,
			 including—
								(i)volume;
								(ii)toxicity;
								(iii)heat load;
			 and
								(iv)repository
			 operation costs.
								(c)Congressional
			 authorization requiredThe
			 Secretary may not establish an independent radiological material management
			 program under this section unless authorized by a law enacted after the date of
			 enactment of this Act.
					166.Spent nuclear
			 fuel recycling
					(a)ProhibitionThe
			 President is prohibited from blocking or hindering spent nuclear fuel recycling
			 activities.
					(b)Rulemaking for
			 licensing of spent nuclear fuel recycling facilitiesNot later
			 than 2 years after the date of enactment of this Act, the Chairman of the
			 Nuclear Regulatory Commission shall complete a rulemaking establishing a
			 process for the licensing by the Nuclear Regulatory Commission, under the
			 Atomic Energy Act of 1954, of facilities for the recycling of spent nuclear
			 fuel.
					167.Nuclear fuel
			 supply reserve
					(a)InventoryThe Secretary of Energy shall conduct an
			 inventory of all materials owned by the Department of Energy that could, either
			 without or with further processing, be used to power commercial nuclear
			 reactors.
					(b)Establishment of
			 reserveThe Secretary shall establish a nuclear fuel supply
			 reserve consisting of materials identified as available for such purposes from
			 the inventory conducted under subsection (a). The Secretary shall establish
			 appropriate procedures to ensure that the reserve can protect United States
			 energy producers from shortages of nuclear fuel.
					(c)PlanThe
			 Secretary shall transmit to the Congress a long-term plan for introducing
			 nuclear fuel supplies from the reserve into the market.
					168.Public health and
			 safetyNothing in this
			 subtitle shall supersede, mitigate, detract from, or in any way decrease the
			 Nuclear Regulatory Commission’s ability to maintain the highest possible levels
			 of public health and safety standards, consistent with the provisions of the
			 Atomic Energy Act of 1954. No authority granted by this subtitle shall be
			 executed in a manner that jeopardizes, minimizes, reduces, or lessens public
			 health and safety standards.
				169.Streamlining
			 Combined Construction and Operating License
					(a)In
			 generalThe Nuclear
			 Regulatory Commission shall establish and implement an expedited procedure for
			 issuing a Combined Construction and Operating License.
					(b)QualificationsTo qualify for the expedited procedure
			 under this section, an applicant shall—
						(1)apply for construction of a reactor based
			 on a design certified (or provisionally certified under section 170) by the
			 Nuclear Regulatory Commission;
						(2)construct the new reactor on or adjacent to
			 a site where an operating nuclear power plant already exists;
						(3)not be subject to a Nuclear Regulatory
			 Commission order to modify, suspend, or revoke a license under section 2.202 of
			 title 10, Code of Federal Regulations; and
						(4)submit a complete
			 Combined Construction and Operating License application that is docketed by the
			 Commission.
						(c)Expedited
			 procedureWith respect to a
			 license for which the applicant has satisfied the requirements of subsection
			 (b) and seeks expedited consideration, the Nuclear Regulatory Commission shall
			 follow the following procedures:
						(1)Undertake an
			 expedited environmental review process and issue a draft environmental impact
			 statement not later than 12 months after the application is accepted for
			 docketing.
						(2)Begin public
			 licensing hearings when a draft environmental impact statement has been issued,
			 and complete any such hearings and related processes not later than 24 months
			 after accepting for docketing the expedited Combined Construction and Operating
			 License application.
						(3)Complete the
			 technical review process and issue the Safety Evaluation Report and the final
			 environmental impact statement not later than 18 months after the application
			 is accepted for docketing.
						(4)Make a final
			 decision on whether to issue the Combined Construction and Operating License
			 not later than 25 months after docketing the application.
						(d)GoalsThe Chairman of the Nuclear Regulatory
			 Commission shall present recommendations to Congress not later than 90 days
			 after the date of enactment of this Act for procedures that would further
			 facilitate the licensing of new nuclear reactors in a timely manner.
					170.Reactor design
			 certification
					(a)Provisional
			 certification
						(1)AuthorityThe Nuclear Regulatory Commission may
			 provide to an applicant a provisional certification of a proposed nuclear
			 reactor design.
						(2)Effect of
			 provisional certificationApproval of a provisional design
			 certification under this subsection shall not eliminate, reduce, or otherwise
			 affect any requirement for reactor design approval or certification by the
			 Nuclear Regulatory Commission or any other agency under Federal law.
						(3)Timing
							(A)In
			 generalExcept as provided in
			 subparagraph (B), a provisional certification shall be provided or denied under
			 this subsection not later than 60 days after the date of application
			 therefor.
							(B)ExtensionThe
			 Nuclear Regulatory Commission may extend the time period under subparagraph (A)
			 for an additional 30 days if necessary to enable certification.
							(4)CriteriaIn
			 determining whether to approve a provisional certification application under
			 this subsection, the Nuclear Regulatory Commission shall consider whether the
			 proposed design—
							(A)is based on existing and commercially
			 proven technology;
							(B)has been approved
			 by internationally recognized regulators; and
							(C)is safely
			 operating or under construction in other nations.
							(5)Supplemental
			 informationAn application for provisional certification under
			 this subsection may include supplemental information provided by potential
			 future applicants for approval of the same or a similar design.
						(b)Expedited
			 certification processNot
			 later than one year after the date of enactment of this Act, the Chairman of
			 the Nuclear Regulatory Commission shall develop and submit to the Congress an
			 expedited process for certifying reactor designs, including those designs under
			 consideration for certification by the Commission on the date of enactment of
			 this Act, that significantly reduces the time necessary to achieve such
			 certification.
					171.Technology-neutral
			 plant design specificationsNot later than one year after the date of
			 enactment of this Act, the Chairman of the Nuclear Regulatory Commission shall
			 submit to the Congress a report regarding recommendations for the development
			 of technology-neutral plant design specifications.
				172.Next Generation
			 Nuclear PlantThe Secretary of
			 Energy and the Chairman of the Nuclear Regulatory Commission shall review the
			 Next Generation Nuclear Plant Licensing Strategy report submitted to Congress
			 in August 2008, as required by section 644 of the Energy Policy Act of 2005 (42
			 U.S.C. 16024), with the purpose of reevaluating and significantly accelerating
			 the Next Generation Nuclear Power Plant schedule. Not later than 180 days after
			 the date of enactment of this Act, the Secretary shall submit to the Congress a
			 report including a revised schedule and funding requirements that would allow
			 for program completion as near as is possible to the date that is 5 years after
			 the date of enactment of this Act.
				173.Uranium mining
			 on Federal landsThe Secretary
			 of the Interior may not use the Federal Land Policy and Management Act of 1976
			 (43 U.S.C. 1701 et
			 seq.) to prevent uranium mining from taking place on Federal
			 lands unless the Secretary makes findings explaining the reason for such
			 prevention. No Federal agency may collect additional leasing fees that have not
			 been authorized to be collected before the date of enactment of this Act to
			 mine uranium on Federal lands. Any fees collected in association with
			 commercial uranium mining on Federal lands that should be applied for
			 remediation purposes shall only be applied to the remediation of sites that
			 incurred damage as a result of commercial nuclear activities. Such fees shall
			 not be applied to the remediation of any sites that incurred damage as a result
			 of Government or Government-sponsored activities.
				174.Small and
			 modular reactor licensing
					(a)ReportNot later than 90 days after the date of
			 enactment of this Act, the Chairman of the Nuclear Regulatory Commission shall
			 transmit to the Congress a report containing recommendations, including the
			 personnel and resource requirements necessary to implement the recommendations,
			 for streamlined licensing procedures for small and modular nuclear
			 reactors.
					(b)RegulationsNot
			 later than one year after the date of enactment of this Act, the Chairman of
			 the Nuclear Regulatory Commission shall promulgate regulations to implement the
			 recommendations transmitted under subsection (a).
					175.Limitation on
			 regulatory time frameIn
			 establishing standards for or otherwise regulating the storage of radioactive
			 material under section 121(a) of the Nuclear Waste Policy Act of 1982 (42
			 U.S.C. 10141(a)) or any other Federal law, the Administrator of the
			 Environmental Protection Agency may not consider environmental effects that
			 could occur more than 10,000 years after the date of such regulatory
			 action.
				176.DefinitionIn this subtitle, the term
			 radiological material means radioactive material that is a
			 byproduct of the production of nuclear power, including high-level nuclear
			 waste and spent nuclear fuel, as those terms are defined in section 2 of the
			 Nuclear Waste Policy Act of 1982 (42 U.S.C. 10101), but not
			 including low-level radiological material as that term is defined in such
			 section.
				IIRegulatory
			 reform
			201.PurposeThe purpose of this title is to increase
			 accountability for and transparency in the Federal regulatory process. Section
			 1 of article I of the United States Constitution grants all legislative powers
			 to Congress. Over time, Congress has excessively delegated its constitutional
			 charge while failing to conduct appropriate oversight and retain accountability
			 for the content of the laws it passes. By requiring a vote in Congress, this
			 title will result in more carefully drafted and detailed legislation, an
			 improved regulatory process, and a legislative branch that is truly accountable
			 to the American people for the laws imposed upon them.
			202.Congressional
			 review of agency rulemakingChapter 8 of title 5, United
			 States Code, is amended to read as follows:
				
					8Congressional Review of Agency
				Rulemaking
						
							Sec.
							801. Congressional review.
							802. Congressional approval procedure for major
				  rules.
							803. Congressional disapproval procedure for nonmajor
				  rules.
							804. Definitions.
							805. Judicial review.
							806. Exemption for monetary policy.
							807. Effective date of certain rules.
						
						801.Congressional review
							(a)(1)(A)Before a rule may take effect, the Federal
				agency promulgating such rule shall submit to each House of the Congress and to
				the Comptroller General a report containing—
										(i)a copy of the rule;
										(ii)a
				concise general statement relating to the rule;
										(iii)a classification of the rule as a major or
				nonmajor rule, including an explanation of the classification specifically
				addressing each criteria for a major rule contained within sections 804(2)(A),
				804(2)(B), and 804(2)(C);
										(iv)a list of any other related
				regulatory actions intended to implement the same statutory provision or
				regulatory objective as well as the individual and aggregate economic effects
				of those actions; and
										(v)the proposed effective date of the
				rule.
										(B)On the date of the submission of the report
				under subparagraph (A), the Federal agency promulgating the rule shall submit
				to the Comptroller General and make available to each House of Congress—
										(i)a complete copy of the cost-benefit
				analysis of the rule, if any;
										(ii)the agency’s actions pursuant to title 5 of
				the United States Code, sections 603, 604, 605, 607, and 609;
										(iii)the agency’s actions pursuant to title 2 of
				the United States Code, sections 1532, 1533, 1534, and 1535; and
										(iv)any other relevant information or
				requirements under any other Act and any relevant Executive orders.
										(C)Upon receipt of a report submitted under
				subparagraph (A), each House shall provide copies of the report to the chairman
				and ranking member of each standing committee with jurisdiction under the rules
				of the House of Representatives or the Senate to report a bill to amend the
				provision of law under which the rule is issued.
									(2)(A)The Comptroller General shall provide a
				report on each major rule to the committees of jurisdiction by the end of 15
				calendar days after the submission or publication date as provided in section
				802(b)(2). The report of the Comptroller General shall include an assessment of
				the agency’s compliance with procedural steps required by paragraph
				(1)(B).
									(B)Federal agencies shall cooperate with the
				Comptroller General by providing information relevant to the Comptroller
				General’s report under subparagraph (A).
									(3)A
				major rule relating to a report submitted under paragraph (1) shall take effect
				upon enactment of a joint resolution of approval described in section 802 or as
				provided for in the rule following enactment of a joint resolution of approval
				described in section 802, whichever is later.
								(4)A
				nonmajor rule shall take effect as provided by section 803 after submission to
				Congress under paragraph (1).
								(5)If a joint resolution of approval relating
				to a major rule is not enacted within the period provided in subsection (b)(2),
				then a joint resolution of approval relating to the same rule may not be
				considered under this chapter in the same Congress by either the House of
				Representatives or the Senate.
								(b)(1)A major rule shall not take effect unless
				the Congress enacts a joint resolution of approval described under section
				802.
								(2)If a joint resolution described in
				subsection (a) is not enacted into law by the end of 70 session days or
				legislative days, as applicable, beginning on the date on which the report
				referred to in section 801(a)(1)(A) is received by Congress (excluding days
				either House of Congress is adjourned for more than 3 days during a session of
				Congress), then the rule described in that resolution shall be deemed not to be
				approved and such rule shall not take effect.
								(c)(1)Notwithstanding any other provision of this
				section (except subject to paragraph (3)), a major rule may take effect for one
				90-calendar-day period if the President makes a determination under paragraph
				(2) and submits written notice of such determination to the Congress.
								(2)Paragraph (1) applies to a determination
				made by the President by Executive order that the major rule should take effect
				because such rule is—
									(A)necessary because of an imminent threat to
				health or safety or other emergency;
									(B)necessary for the enforcement of criminal
				laws;
									(C)necessary for national security; or
									(D)issued pursuant to any statute implementing
				an international trade agreement.
									(3)An exercise by the President of the
				authority under this subsection shall have no effect on the procedures under
				section 802.
								(d)(1)In addition to the opportunity for review
				otherwise provided under this chapter, in the case of any rule for which a
				report was submitted in accordance with subsection (a)(1)(A) during the period
				beginning on the date occurring—
									(A)in the case of the Senate, 60 session days,
				or
									(B)in the case of the House of
				Representatives, 60 legislative days,
									before the date the Congress is
				scheduled to adjourn a session of Congress through the date on which the same
				or succeeding Congress first convenes its next session, sections 802 and 803
				shall apply to such rule in the succeeding session of Congress.(2)(A)In applying sections 802 and 803 for
				purposes of such additional review, a rule described under paragraph (1) shall
				be treated as though—
										(i)such rule were published in the Federal
				Register on—
											(I)in the case of the Senate, the 15th session
				day, or
											(II)in the case of the House of
				Representatives, the 15th legislative day,
											after the succeeding session of Congress
				first convenes; and(ii)a
				report on such rule were submitted to Congress under subsection (a)(1) on such
				date.
										(B)Nothing in this paragraph shall be
				construed to affect the requirement under subsection (a)(1) that a report shall
				be submitted to Congress before a rule can take effect.
									(3)A
				rule described under paragraph (1) shall take effect as otherwise provided by
				law (including other subsections of this section).
								802.Congressional approval procedure for major
				rules
							(a)For purposes of this section, the term
				joint resolution means only a joint resolution introduced on or
				after the date on which the report referred to in section 801(a)(1)(A) is
				received by Congress (excluding days either House of Congress is adjourned for
				more than 3 days during a session of Congress), the matter after the resolving
				clause of which is as follows: That Congress approves the rule submitted
				by the _ _ relating to _ _. (The blank spaces being appropriately
				filled in).
								(1)In the House, the majority leader of the
				House of Representatives (or his designee) and the minority leader of the House
				of Representatives (or his designee) shall introduce such joint resolution
				described in subsection (a) (by request), within 3 legislative days after
				Congress receives the report referred to in section 801(a)(1)(A).
								(2)In the Senate, the
				majority leader of the Senate (or his designee) and the minority leader of the
				Senate (or his designee) shall introduce such joint resolution described in
				subsection (a) (by request), within 3 session days after Congress receives the
				report referred to in section 801(a)(1)(A).
								(b)(1)A joint resolution described in subsection
				(a) shall be referred to the committees in each House of Congress with
				jurisdiction under the rules of the House of Representatives or the Senate to
				report a bill to amend the provision of law under which the rule is
				issued.
								(2)For purposes of this section, the term
				submission date means the date on which the Congress receives the
				report submitted under section 801(a)(1).
								(c)In the Senate, if the committee or
				committees to which a joint resolution described in subsection (a) has been
				referred have not reported it at the end of 15 session days after its
				introduction, such committee or committees shall be automatically discharged
				from further consideration of the resolution and it shall be placed on the
				calendar. A vote on final passage of the resolution shall be taken on or before
				the close of the 15th session day after the resolution is reported by the
				committee or committees to which it was referred, or after such committee or
				committees have been discharged from further consideration of the
				resolution.
							(d)(1)In the Senate, when the committee or
				committees to which a joint resolution is referred have reported, or when a
				committee or committees are discharged (under subsection (c)) from further
				consideration of a joint resolution described in subsection (a), it is at any
				time thereafter in order (even though a previous motion to the same effect has
				been disagreed to) for a motion to proceed to the consideration of the joint
				resolution, and all points of order against the joint resolution (and against
				consideration of the joint resolution) are waived. The motion is not subject to
				amendment, or to a motion to postpone, or to a motion to proceed to the
				consideration of other business. A motion to reconsider the vote by which the
				motion is agreed to or disagreed to shall not be in order. If a motion to
				proceed to the consideration of the joint resolution is agreed to, the joint
				resolution shall remain the unfinished business of the Senate until disposed
				of.
								(2)In the Senate, debate on the joint
				resolution, and on all debatable motions and appeals in connection therewith,
				shall be limited to not more than 2 hours, which shall be divided equally
				between those favoring and those opposing the joint resolution. A motion to
				further limit debate is in order and not debatable. An amendment to, or a
				motion to postpone, or a motion to proceed to the consideration of other
				business, or a motion to recommit the joint resolution is not in order.
								(3)In the Senate, immediately following the
				conclusion of the debate on a joint resolution described in subsection (a), and
				a single quorum call at the conclusion of the debate if requested in accordance
				with the rules of the Senate, the vote on final passage of the joint resolution
				shall occur.
								(4)Appeals from the decisions of the Chair
				relating to the application of the rules of the Senate to the procedure
				relating to a joint resolution described in subsection (a) shall be decided
				without debate.
								(e)(1)In the House of Representatives, if the
				committee or committees to which a joint resolution described in subsection (a)
				has been referred have not reported it at the end of 15 legislative days after
				its introduction, such committee or committees shall be automatically
				discharged from further consideration of the resolution and it shall be placed
				on the appropriate calendar. A vote on final passage of the resolution shall be
				taken on or before the close of the 15th legislative day after the resolution
				is reported by the committee or committees to which it was referred, or after
				such committee or committees have been discharged from further consideration of
				the resolution.
								(2)(A)A motion in the House of Representatives to
				proceed to the consideration of a resolution shall be privileged and not
				debatable. An amendment to the motion shall not be in order, nor shall it be in
				order to move to reconsider the vote by which the motion is agreed to or
				disagreed to.
									(B)Debate in the House of Representatives on a
				resolution shall be limited to not more than two hours, which shall be divided
				equally between those favoring and those opposing the resolution. A motion to
				further limit debate shall not be debatable. No amendment to, or motion to
				recommit, the resolution shall be in order. It shall not be in order to
				reconsider the vote by which a resolution is agreed to or disagreed to.
									(C)Motions to postpone, made in the House of
				Representatives with respect to the consideration of a resolution, and motions
				to proceed to the consideration of other business, shall be decided without
				debate.
									(D)All appeals from the decisions of the Chair
				relating to the application of the Rules of the House of Representatives to the
				procedure relating to a resolution shall be decided without debate.
									(f)If, before the passage by one House of a
				joint resolution of that House described in subsection (a), that House receives
				from the other House a joint resolution described in subsection (a), then the
				following procedures shall apply with respect to a joint resolution described
				in subsection (a) of the House receiving the joint resolution—
								(1)the procedure in that House shall be the
				same as if no joint resolution had been received from the other House;
				but
								(2)the vote on final
				passage shall be on the joint resolution of the other House.
								(g)The enactment of a resolution of approval
				does not serve as a grant or modification of statutory authority by Congress
				for the promulgation of a rule, does not extinguish or affect any claim,
				whether substantive or procedural, against any alleged defect in a rule, and
				shall not form part of the record before the court in any judicial proceeding
				concerning a rule.
							(h)This section and section 803 are enacted by
				Congress—
								(1)as an exercise of the rulemaking power of
				the Senate and House of Representatives, respectively, and as such it is deemed
				a part of the rules of each House, respectively, but applicable only with
				respect to the procedure to be followed in that House in the case of a joint
				resolution described in subsection (a), and it supersedes other rules only to
				the extent that it is inconsistent with such rules; and
								(2)with full recognition of the constitutional
				right of either House to change the rules (so far as relating to the procedure
				of that House) at any time, in the same manner, and to the same extent as in
				the case of any other rule of that House.
								803.Congressional disapproval procedure for
				nonmajor rules
							(a)For purposes of this section, the term
				joint resolution means only a joint resolution introduced in the
				period beginning on the date on which the report referred to in section
				801(a)(1)(A) is received by Congress and ending 60 days thereafter (excluding
				days either House of Congress is adjourned for more than 3 days during a
				session of Congress), the matter after the resolving clause of which is as
				follows: That Congress disapproves the nonmajor rule submitted by the _
				_ relating to _ _, and such rule shall have no force or effect. (The
				blank spaces being appropriately filled in).
							(b)(1)A joint resolution described in subsection
				(a) shall be referred to the committees in each House of Congress with
				jurisdiction.
								(2)For purposes of this section, the term
				submission or publication date means the later of the date on which—
									(A)the Congress receives the report submitted
				under section 801(a)(1); or
									(B)the nonmajor rule is published in the
				Federal Register, if so published.
									(c)In the Senate, if the committee to which is
				referred a joint resolution described in subsection (a) has not reported such
				joint resolution (or an identical joint resolution) at the end of 15 session
				days after the date of introduction of the joint resolution, such committee may
				be discharged from further consideration of such joint resolution upon a
				petition supported in writing by 30 Members of the Senate, and such joint
				resolution shall be placed on the calendar.
							(d)(1)In the Senate, when the committee to which
				a joint resolution is referred has reported, or when a committee is discharged
				(under subsection (c)) from further consideration of a joint resolution
				described in subsection (a), it is at any time thereafter in order (even though
				a previous motion to the same effect has been disagreed to) for a motion to
				proceed to the consideration of the joint resolution, and all points of order
				against the joint resolution (and against consideration of the joint
				resolution) are waived. The motion is not subject to amendment, or to a motion
				to postpone, or to a motion to proceed to the consideration of other business.
				A motion to reconsider the vote by which the motion is agreed to or disagreed
				to shall not be in order. If a motion to proceed to the consideration of the
				joint resolution is agreed to, the joint resolution shall remain the unfinished
				business of the Senate until disposed of.
								(2)In the Senate, debate on the joint
				resolution, and on all debatable motions and appeals in connection therewith,
				shall be limited to not more than 10 hours, which shall be divided equally
				between those favoring and those opposing the joint resolution. A motion to
				further limit debate is in order and not debatable. An amendment to, or a
				motion to postpone, or a motion to proceed to the consideration of other
				business, or a motion to recommit the joint resolution is not in order.
								(3)In the Senate, immediately following the
				conclusion of the debate on a joint resolution described in subsection (a), and
				a single quorum call at the conclusion of the debate if requested in accordance
				with the rules of the Senate, the vote on final passage of the joint resolution
				shall occur.
								(4)Appeals from the decisions of the Chair
				relating to the application of the rules of the Senate to the procedure
				relating to a joint resolution described in subsection (a) shall be decided
				without debate.
								(e)In the Senate the procedure specified in
				subsection (c) or (d) shall not apply to the consideration of a joint
				resolution respecting a nonmajor rule—
								(1)after the expiration of the 60 session days
				beginning with the applicable submission or publication date, or
								(2)if the report under section 801(a)(1)(A)
				was submitted during the period referred to in section 801(d)(1), after the
				expiration of the 60 session days beginning on the 15th session day after the
				succeeding session of Congress first convenes.
								(f)If, before the passage by one House of a
				joint resolution of that House described in subsection (a), that House receives
				from the other House a joint resolution described in subsection (a), then the
				following procedures shall apply:
								(1)The joint
				resolution of the other House shall not be referred to a committee.
								(2)With respect to a joint resolution
				described in subsection (a) of the House receiving the joint resolution—
									(A)the procedure in that House shall be the
				same as if no joint resolution had been received from the other House;
				but
									(B)the vote on final passage shall be on the
				joint resolution of the other House.
									804.DefinitionsFor purposes of this chapter—
							(1)The term Federal agency means
				any agency as that term is defined in section 551(1).
							(2)The term major rule means any
				rule, including an interim final rule, that the Administrator of the Office of
				Information and Regulatory Affairs of the Office of Management and Budget finds
				has resulted in or is likely to result in—
								(A)an annual effect on the economy of
				$100,000,000 or more;
								(B)a major increase in costs or prices for
				consumers, individual industries, Federal, State, or local government agencies,
				or geographic regions; or
								(C)significant adverse effects on competition,
				employment, investment, productivity, innovation, or on the ability of United
				States-based enterprises to compete with foreign-based enterprises in domestic
				and export markets.
								(3)The term nonmajor rule means
				any rule that is not a major rule.
							(4)The term rule has the meaning
				given such term in section 551, except that such term does not include—
								(A)any rule of particular applicability,
				including a rule that approves or prescribes for the future rates, wages,
				prices, services, or allowances therefore, corporate or financial structures,
				reorganizations, mergers, or acquisitions thereof, or accounting practices or
				disclosures bearing on any of the foregoing;
								(B)any rule relating to agency management or
				personnel; or
								(C)any rule of agency organization, procedure,
				or practice that does not substantially affect the rights or obligations of
				non-agency parties.
								805.Judicial review
							(a)No determination, finding, action, or
				omission under this chapter shall be subject to judicial review.
							(b)Notwithstanding subsection (a), a court may
				determine whether a Federal agency has completed the necessary requirements
				under this chapter for a rule to take effect.
							806.Exemption for monetary policyNothing in this chapter shall apply to rules
				that concern monetary policy proposed or implemented by the Board of Governors
				of the Federal Reserve System or the Federal Open Market Committee.
						807.Effective date of certain
				rulesNotwithstanding section
				801—
							(1)any rule that establishes, modifies, opens,
				closes, or conducts a regulatory program for a commercial, recreational, or
				subsistence activity related to hunting, fishing, or camping; or
							(2)any rule other than a major rule which an
				agency for good cause finds (and incorporates the finding and a brief statement
				of reasons therefore in the rule issued) that notice and public procedure
				thereon are impracticable, unnecessary, or contrary to the public
				interest,
							shall
				take effect at such time as the Federal agency promulgating the rule
				determines..
			IIITax
			 reform
			301.Reduction in
			 corporate income tax rates
				(a)In
			 generalParagraph (1) of section 11(b) of the Internal Revenue
			 Code of 1986 is amended to read as follows:
					
						(1)Rates of
				tax
							(A)In
				generalExcept as otherwise provided in this paragraph, the
				amount of the tax imposed by subsection (a) shall be the sum of—
								(i)15 percent of so
				much of the taxable income as does not exceed $50,000, and
								(ii)25 percent of so
				much of the taxable income as exceeds $50,000.
								(B)Special rules
				for 2011In the case of any taxable year beginning in 2011, the
				amount of the tax imposed by subsection (a) shall be the sum of—
								(i)15 percent of so
				much of the taxable income as does not exceed $50,000, and
								(ii)25 percent of so
				much of the taxable income as exceeds $50,000 but does not exceed $75,000,
				and
								(iii)30 percent of so
				much of the taxable income as exceeds
				$75,000.
								.
				(b)Conforming
			 amendments
					(1)Section 11(b)(2)
			 of such Code is amended by striking 35 percent and inserting
			 the maximum rate of tax in effect under section 11(b)(1).
					(2)Section
			 280C(c)(3)(B)(ii)(II) of such Code is amended by inserting in
			 effect after maximum rate of tax.
					(3)Section
			 904(b)(3)(D)(ii) of such Code is amended by striking (determined without
			 regard to the last sentence of section 11(b)(1)).
					(4)Section 1201(a) of
			 such Code is amended—
						(A)by striking
			 35 percent (determined without regard to the last 2 sentences of section
			 11(b)(1)) and inserting the maximum rate of tax in effect under
			 section 11(b)(1), and
						(B)by striking
			 35 percent in paragraph (2) and inserting the maximum
			 rate of tax in effect under section 11(b)(1).
						(5)Section 1561(a) of
			 such Code is amended by striking the fourth sentence.
					(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2010.
				302.2003 tax
			 reductions on domestic dividends made permanentEffective for taxable years beginning after
			 December 31, 2011, section 303 of the Jobs and Growth Tax Relief Reconciliation
			 Act of 2003 is hereby repealed.
			303.Small business
			 expensing for small business made permanent
				(a)In
			 generalParagraph (1) of section 179(b) of the Internal Revenue
			 Code of 1986 is amended by striking exceed— and all that follows
			 and inserting exceed $500,000..
				(b)Threshold for
			 reduction in limitationParagraph (2) of section 179(b) of such
			 Code is amended by striking exceed— and inserting exceed
			 $2,000,000..
				(c)Inflation
			 adjustmentsSection 179(b)(6) of such Code is amended—
					(1)in subparagraph
			 (A) in the matter preceding clause (i) by striking the $125,000 and
			 $500,000 amounts in paragraphs (1)(C) and (2)(C) and inserting
			 the $500,000 and $2,000,000 amounts in paragraphs (1) and (2),
			 and
					(2)in subparagraph
			 (A)(ii) by striking 2006 and inserting
			 2011.
					(d)Revocation of
			 electionSection 179(c)(2) of such Code is amended by striking
			 and before 2013.
				(e)Computer
			 softwareSection 179(d)(1)(A)(ii) of such Code is amended by
			 striking and before 2012.
				(f)Effective
			 dateThe amendments made by this section shall take effect on the
			 date of the enactment of this Act.
				304.Permanent extension
			 of estate tax relief
				(a)In
			 generalSection 901 of the
			 Economic Growth and Tax Relief Reconciliation Act of 2001 shall not apply to
			 the provisions of, and amendments made by, title V of such Act.
				(b)Conforming
			 amendmentThe Tax Relief, Unemployment Insurance Reauthorization,
			 and Job Creation Act of 2010 is amended by striking section 304.
				(c)Effective
			 dateSubsection (a) and the amendments made by subsection (b)
			 shall apply to years beginning after December 31, 2012.
				305.Additional
			 savingsThe Committee on Ways
			 and Means of the House of Representatives shall prioritize reporting out
			 legislation that would provide significant reforms to the Internal Revenue Code
			 of 1986 that would—
				(1)simplify the
			 Internal Revenue Code of 1986 for individuals and businesses to reduce the
			 burden of compliance;
				(2)eliminate
			 deductions that unjustly benefit corporations and special interests (and report
			 out the savings resulting from these eliminations); and
				(3)consider proposals
			 that will disincentivize and eliminate tax shelters.
				IVWorkforce
			 investment
			401.Sense of Congress
			 regarding the need to reauthorize the Workforce Investment Act of
			 1998It is the sense of
			 Congress that Congress should urgently reauthorize the Workforce Investment Act
			 of 1998 (29 U.S.C. 2801 et seq.) in order to—
				(1)improve and expand
			 the job training and other employment-related programs under the Act;
			 and
				(2)modernize such
			 programs to better train workers for the highly skilled jobs in the modern
			 economy.
				
